Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 03/19/20.
Claims 1-15 are pending in the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is recommended to amend the title reflecting the inventive concept, as described by Applicant’s specification, 0010.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
For purposes of examination, the communications means configured is interpreted as “communication lines, T,H,” see published paragraph 0032


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “in particular and/or preferably” in claims 5 and 7-9, respectively, create ambiguity as to what limitations are included or excluded as well as introducing subjectivity as to what is considered particular or preferable. 
The term “e.g.” in claims 3-4, 6, and 11 is interpreted as the equivalent of “for example,” see MPEP 2173.05(d). 
Claims 7-8 recite “the same type.” There is insufficient antecedent basis. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (PG/PUB 20050038567).


Claim 1. 
The cited prior art teaches an air conditioning system for conditioning the air of a building (ABSTRACT, Figure 1) comprising:
     at least one operational unit (Figure 2-1, Figure 3, 0027)
     5at least one controller for controlling of the operational units according to installation data of the operational units (Figure 1-11, Figure 3, see “state data” as reading on installation data, 0027)
    communication means (Figure 2-12, 13) configured to be connected to a network and to exchange data between the controller and the network for the air conditioning system to become 
     the air conditioning system is configured to send and receive data related to installation and/or performance parameters of the at least one operational unit and/or the air conditioning system to and from the network and to control, by the controller, the operational units according to the received data (Figure 2, Figure 3, ABSTRACT, 0010-0014)
Claim 2
15 The cited prior art teaches an air conditioning system according to claim 1, wherein the operational units are one or more of pumps, valves, compressors etc. (0004, 0011)
Claim 3. 
The cited prior art teaches an Air conditioning system according to claim 1, wherein the data related to performance parameters include at least one of a performance indicator, e.g. coefficient of performance (COP) or predicted mean vote / mean comfort response 20(PMV), and cost (0004-0005, 0011-13, Figure 2, Figure 3, see at least gain as reading on coefficient of performance, see also “state data,” 0027)
Claim 4
The cited prior art teaches an Air conditioning system according to claim 1, wherein the data related to installation parameters includes at least one of the group comprising: building characteristics of the building to be air conditioned, e.g. dwelling type, thermal mass and/or emitter type, 25control settings of the at least one operational unit, e.g. zone temperature set- point, set-back period and/or scheduling, user inputs, e.g. zone temperature set-point, comfort flexibility and/or scheduling, prediction data, e.g. data about past, current or forecast weather, energy pricing, energy consumption peak events, renewables availability, storage availability, 30information on the operational state of the at least one operational unit, e.g. sensor data, and 

Claim355. 
The cited prior art teaches an Air conditioning system according to claim 4, wherein the control setting includes at least one of the group comprising flow parameters, in particular flow amount, 9668596 P00457us flow speed and/or flow temperature, fluid return temperature, weather compensation curve, valve opening degree, pump power, compressor frequency (0004, 0011, 0027)
Claim 6. 
The cited prior art teaches an Air conditioning system according to claim 4, wherein the building characteristics include at least one of the group comprising building type, e.g. construction pa5rameters, building size, building position, building location, building orientation, type of building surrounding (0018, see also 0005, 0032)
Claim 7. 
The cited prior art teaches an Air conditioning system according to claim 1, wherein the network is a local net-work comprising at least one or a plurality of further air conditioning systems, preferably all air conditioning systems connected to and comprised in the local 10network being of the same type or identical (Figure 2, Figure 3)
Claim 8. 
Air conditioning system according to claim 1, wherein the network is a network comprises at least one or a plurality of further air conditioning systems connected via a network server or a 
Claim 9. 
The cited prior art teaches an Air conditioning system according to claim 1, wherein the air conditioning system is a heating system and/or a cooling system and/or a ventilation system (HVAC), in particular a heat pump or a cooling apparatus, in particular a system installed in a building (ABSTRACT, Figure 2, Figure 3)
Claim 2010. 
The cited prior art teaches a Server system being configured to be connected to at least two air conditioning systems, wherein at least one of the air conditioning system as first air conditioning system is an air conditioning system according to claim 1, wherein the server system is configured to receive data from at least one of the con25nected air conditioning systems, possibly via controllers in the air conditioning systems, receive data related to installation and/or performance parameters of at least one operational unit at least of the first air conditioning system, and possibly further air conditioning system(s), 30determine for the at least one of the operational units of at least the first air conditioning system at least one modified operational parameter, and send the modified operational parameter at least to the first air conditioning sys- tem for controlling at least the operational unit of the first air conditioning system (Figure 2, Figure 3, ABSTRACT.  For purposes of examination, “possibly” is interpreted as an optional limitation and associated limitations are not accorded patentable weight)
Claim 11. 
The cited prior art teaches the server system according to claim 10, wherein the determining at least one 10668596 P00457 usmodified operational parameter of an operational unit of an air conditioning sys- tem 
Claim 12. 
The cited prior art teaches the server system according to claim 10, wherein the determining at least one modified operational parameter of an operational unit of an air conditioning sys15tem is processed in order to optimize a performance parameter of the air conditioning system (Figure 3, Figure 4, 0034-37)  
Claim 13. 
The cited prior art teaches a network comprising at least one air conditioning system, wherein at least one of the air conditioning system as first air conditioning system is an air conditioning system according to 20claim 1, and a server system according to claim 10 (Figure 2, Figure 3, 0010-0013)
Claim 14. 
The cited prior art teaches a method for controlling an air conditioning system according to claim 1 comprising sending, data related to installation and/or performance parameters of the at least one operational unit and/or the air conditioning system to a network, 25receiving, data related to installation and/or performance parameters of at least one operational unit at least of the first air 
Claim 3015. 
The cited prior art teaches a method for controlling a network according to claim 13 comprising sending, at least by of the first air conditioning system, data related to installation and/or performance parameters of at least one operational unit at least of the first air conditioning system and/or of the air conditioning system to the server sys- tem, 11668596 P00457 us receiving, by the server system, said data related to installation and/or performance parameters of the at least one operational unit at least of the first air conditioning system, and possibly further air conditioning system(s), determining, by the server system, at least for the at least one of the operational 5units of the first air conditioning unit at least one modified operational parameter, sending, by the server system, the modified operational parameter to the first air conditioning system for controlling at least the operational unit of the first air conditioning system, receiving, by the first air conditioning system, said data sent by the server sys- 10tem, and controlling, by the controller of the first air conditioning system at least the operational unit of the first air conditioning system according to the received data (Figure 2, Figure 3, 0027-37)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See remotely monitoring and controlling network based air conditioners
20210003308 20180283722 20130085613 20010048376 20200355390 20160109147

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117